Case 8:19-cr-00061-JVS Document 712-2 Filed 08/16/21 Page 1 of 1 Page ID #:15123




   1                               DECLARATION OF NINA MARINO

   2          I, NINA MARINO, on information and belief, hereby declare and state as follows:

   3      1. I am an attorney licensed to practice in the state of California. I was retained to represent

   4   Evan Carter on August 12, 2021, in connection with a criminal subpoena. On that date I accepted

   5   service of the subpoena from Mr. Avenatti on her behalf.

   6      2. Evan Carter is employed by Analysis Group as a manager. In that capacity, she has

   7   provided assistance to John Drum, who is her superior, a vice president with Analysis Group,

   8   and a designated expert in the within matter, in his preparation for testimony.

   9      3. On August 12, 2021, I spoke with Mr. Avenatti and his advisory counsel, Mr. Steward,
  10   regarding the subpoena that Mr. Avenatti sought to serve on Ms. Carter in this case seeking her
  11   testimony as well as her text messages and emails with the government. In response to my
  12   question regarding the relevance of Ms. Carter’s testimony and the requested documents, Mr.
  13   Avenatti stated that “something tells [him]” that Ms. Carter did the majority of the work with
  14   respect to the preparation of Mr. Drum’s testimony and related trial exhibits.
  15      4. To my knowledge, Ms. Carter has no personal knowledge of the facts in this matter and
  16   has not been designated an expert.
  17      5. To my knowledge, John Drum is included on all emails that include Ms. Carter
  18   and the government.
  19      6. To my knowledge, Ms. Carter lives, and is currently located, in Colorado.
  20      I declare under penalty of perjury the foregoing is true and correct.
  21   Executed on August 16, 2021, in Los Angeles, California.
  22

  23                                                                  /s/
                                                                   Nina Marino
  24

  25

  26

  27

  28

                                                        1
                                         DECLARATION OF NINA MARINO
